 
EXHIBIT 10.1
 
AGREEMENT FOR THE ASSIGNMENT OF PATENT RIGHTS
 
THIS AGREEMENT FOR THE ASSIGNMENT OF PATENT RIGHTS, effective as of April 7,
2009, is made by and between MARA GROUP LTD, an individual (“MARA”), and
GETFUGU, INC., a corporation organized and existing under the laws of the State
of Nevada (“GetFugu”).
 
WITNESETH:
 
WHEREAS, MARA is the Inventor and proprietary owner of those certain United
States patent applications in the form more fully described in Exhibit A hereto
(the “Patents”). MARA owns all right, title and interest in and to said Patents
and information regarding technology for the production of products and services
using said Patents, technologies and inventions.
 
WHEREAS, pursuant to the terms and subject to the conditions hereof, MARA
desires to sell and assign all of his right, title and interest in and to the
Patents and the Patent Rights for the consideration set forth herein, and does
hereby sell, transfer, assign and set over unto GetFugu, Inc. his entire right
title and interest in and to the Patents and the Patent Rights, in the United
States of America and all foreign countries together with all common law rights
related thereto, all rights to prosecute, renew, improve and extend such
patents, and the right to recover for damages and profits for infringements
thereof.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound, MARA and GetFugu
hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1         Definitions. Whenever used in this Agreement, the Recital above, or
any Exhibit hereto, unless otherwise required by the subject matter or the
context, the following terms shall have the meanings respectively ascribed to
them:
 
(a)          “claim” means a written notice asserting a breach of a
representation, warranty or covenant specified in the Agreement which shall
reasonably set forth, in light of the information then known to the party giving
such notice, a description of and an estimate (if then reasonable to make) of
the amount involved in such breach or for a claim for injunctive relief.
 
(b)          “Enhancements’’ means any change, correction, modification,
improvement, enhancement, addition or revision to the Patents.
 
(c)          “Governmental Authority” means any governmental body, agency or
official of any county, state, country or any other political subdivision of any
county, state or country.
 
(d)          “Person” means a human being, partnership, association, joint
venture, corporation, legal representative, trustee, trustee in bankruptcy,
receiver or any other legal entity whatsoever.

 
1

--------------------------------------------------------------------------------

 
 
(e)          “Patent Rights” means any and all proprietary rights of MARA to the
Patents as described in Exhibit A, and any Enhancements, extensions,
reexaminations and reissues of such Patents, patents of addition, patent
applications, divisions, continuations, continuations in part, and any
subsequent filings in any country or jurisdiction claiming priority therefrom.
 
1.2        Additional Terms. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references to “party” and
“parties” shall be deemed references to the parties to this Agreement and to a
party’s successor in title unless the context shall otherwise require.  All
references to Sections and Paragraphs shall be deemed references to Sections and
Paragraphs of this Agreement, unless the context shall otherwise require.  All
references herein to Schedules and Exhibits shall be deemed to be references to
the Schedule(s) and Exhibit(s) attached to this Agreement.  The terms “this
Agreement”, “hereof, “hereunder”, and similar expressions refer to this
Agreement as a whole and not to any particular Article or Section or other
portion hereof and include any agreement supplemental hereto.  The conjunction
“or” shall be understood in its inclusive sense (and/or).
 
1.3         Headings.  The division of this Agreement into Articles and Sections
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.
 
ARTICLE 2
ASSIGNMENT
 
2.1         Assignment Of Patents.  Subject to the terms and conditions of this
Agreement, MARA hereby grants to GetFugu an assign of all his right, title and
interest in the Patents and Patent Rights, and does hereby sell, transfer,
assign and set over unto GetFugu, Inc. his entire right title and interest in
and to the Patents and Patent Rights in the United States of America and all
foreign countries, together with all common law rights related thereto, all
rights of renewal and extension, and the right to recover for damages and
profits for infringements thereof.  Any Enhancements to the Patents shall be
owned by GetFugu.  If requested by GetFugu, MARA agrees that he shall apply for
and complete all necessary documents and instruments in order to make
applications for the Patents and Patent Rights in other countries for the
benefit of GetFugu.  GetFugu agrees to pay for all costs and fees connected with
the Patents. The parties agree that the owner of any Patents applied for in
other jurisdictions, and paid for by GetFugu, shall be owned by GetFugu.  MARA
has utilized the Patents in various manners, products and services.  The Parties
agree that GetFugu has the exclusive right to utilize any and all use of the
Patents.
 
2.2         Consideration.  In consideration of the assignment of the Patents
and Patent Rights, upon the execution of this Agreement, GetFugu shall issue to
MARA Twenty-Five Million (25,000,000) shares of its common stock (the “Common
Stock”) via a stock certificate to be delivered to MARA or its designee at the
Closing, which will occur no later than five (5) after the mutual execution and
delivery of this Agreement.  The Common Stock, when issued and delivered to
MARA, shall be fully paid and non-assessable.   MARA acknowledges that the
Common Stock will not have been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and accordingly are “restricted securities”
within the meaning of Rule 144 of the Act.  As such, the Shares may not be
resold or transferred unless the shares have been included in a registration
statement filed by GetFugu with the Securities and Exchange Commission
permitting the resale thereunder, or GetFugu has received an opinion of counsel
that such resale or transfer is exempt from the registration requirements of
that Act.

 
2

--------------------------------------------------------------------------------

 
 
2.3         No Future Payments.  The Parties agree that the consideration
referred to in Section 2.2 above shall be the sole consideration for the
assignment of the Patents.  MARA shall not be entitled to any future
payments/fees (including but not including royalties) on the development or
exploitation of the Patents and Patent Rights.
 
ARTICLE 3
CLOSING
 
3.1         Closing. The closing (“Closing”) of the transactions contemplated by
this Agreement shall take place on such time, date, and place as are mutually
agreeable to the Parties. The date of the Closing is hereinafter referred to as
the “Closing Date” and all representations, warranties and covenants of the
parties shall be true and correct as of the Closing Date.
 
(a)          Deliveries by GetFugu. At the Closing, GetFugu will deliver, or
cause to be delivered, to MARA (i) a certificate for the Common Stock, and (ii)
an executed Bill of Sale; and
 
 (b)         Deliveries by MARA. At the Closing, MARA will deliver to GetFugu
(i) an executed Patent Assignment in the form attached hereto as Exhibit B, and
(ii) such other instruments of conveyance and transfer, in form reasonably
satisfactory to GetFugu and its counsel, as shall be necessary and effective to
transfer and assign to, and vest in, GetFugu all of MARA’s right, title and
interest in and to the Patents and Patent Rights.  Simultaneously with such
deliveries, all such steps will be taken by MARA as may be required to put
GetFugu in actual possession and operating control of the Patents and Patent
Rights, including without limitation all copies and manifestations of the
Patents and Patent Rights.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF MARA
 
To induce GetFugu to acquire the Patents and Patent Rights, MARA hereby makes
the following representations and warranties:
 
4.1         Authorization. MARA has full authority to assign the Patents and
Patent Rights.  MARA has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
parties required by law or otherwise to authorize the execution and delivery of
this Agreement and the agreements specified herein or the consummation of the
transactions contemplated hereby.
 
4.2         Binding Agreements.  This Agreement to which MARA is a Party has
been duly executed and delivered by MARA and, when duly executed by GetFugu,
constitute the legal, valid, and binding obligation of MARA, enforceable in
accordance with its terms, subject as to enforcement of remedies to the
discretion of courts in awarding equitable relief and to applicable bankruptcy,
reorganization, insolvency, moratorium, and similar laws affecting the rights of
creditors generally.

 
3

--------------------------------------------------------------------------------

 
 
4.3         No Violation. Neither the execution and delivery by MARA of this
Agreement, nor the consummation by MARA of the transactions contemplated hereby
will (a) to his knowledge, conflict with or violate any statute, law,
regulation, rule, order, judgment or decree of any court or Governmental
Authority binding upon or applicable to MARA, or (b) result in the breach or
violation of any provision of any contract, indenture, mortgage, lease, or other
obligation or instrument, any judgment, or any order or decree of any court or
other agency of government, or cause any acceleration thereof, to which MARA, or
any of his respective properties or assets are bound, or conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any such contract, indenture, agreement, or other instrument, or
result in the creation or imposition of any liability, lien, charge,
restriction, claim, or encumbrance of any nature whatsoever upon any of the
properties or assets of MARA.  MARA is not a party to, nor is it bound by, and
the Patents are not subject to, any agreement or commitment that prohibits the
execution and delivery by GetFugu of this Agreement or the consummation of the
transactions contemplated hereby.
 
4.4          Litigation. No action, suit, inquiry, audit, or no proceeding or
investigation, by or before any court or governmental or other regulatory or
administrative agency or commission is currently pending or, threatened,
against, involving or arising in connection with the Patents that questions or
challenges the validity of this Agreement or any action taken or to be taken by
MARA pursuant to this Agreement.
 
4.5          Right to Assign MARA’s Patents. MARA has the right to assign the
Patents as described above.  Neither the execution and delivery by MARA of this
Agreement, nor the performance of the transactions performed or to be performed
by MARA, require any notice, filing, consent, renegotiation, or approval,
constitute a default, cause any payment obligation to arise or give any Person
the right to challenge any of the transactions contemplated hereby under (a) any
Law or Court Order to which MARA is subject, or (b) any contract or other
document to which MARA is a party or by which the properties or other assets of
MARA may be bound.  All employees and consultants of MARA who are involved in
the design, review, evaluation or development of the Patents simultaneously with
the Closing will, or have executed a nondisclosure and assignment of inventions
agreement, and none of such persons has any claim to title in any of the
Patents.
 
4.6         Ownership of Patents.  MARA is the owner of all right, title and
interest in and to each of the Patents and the Patent Rights, free and clear of
any liens.


4.7          Common Stock..
 
(a)           MARA acknowledges that he has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of GetFugu concerning an investment in the Common Stock, and any
additional information which the MARA has requested.

 
4

--------------------------------------------------------------------------------

 
 
(b)           MARA’s investment in restricted securities is reasonable in
relation to the MARA’s net worth.  MARA has had experience in investments in
restricted and publicly traded securities, and MARA has had experience in
investments in speculative securities and other investments which involve the
risk of loss of investment.  MARA acknowledges that an investment in the Common
Stock is speculative and involves the risk of loss.  MARA has the requisite
knowledge to assess the relative merits and risks of this investment without the
necessity of relying upon other advisors, and MARA can afford the risk of loss
of his entire investment in the Shares.  MARA is an accredited investor, as that
term is defined in Regulation D promulgated under the Securities Act.
 
(c)           MARA is acquiring the Shares for the MARA’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF GETFUGU
 
To induce MARA to enter into this Agreement with GetFugu, GetFugu hereby
represents and warrants to MARA as follows:
 
5.1          Corporate Organization and Good Standing.  GetFugu is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.
 
5.2          Authorization. GetFugu has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action required by law,
GetFugu’s Articles of Incorporation, or otherwise to be taken by GetFugu to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.
 
5.3          Binding Agreements.  This Agreement constitutes the legal, valid
and binding agreements of GetFugu enforceable in accordance with its terms.
 
5.4          No Violation. Neither the execution and delivery by GetFugu of this
Agreement nor the consummation by GetFugu of the transactions contemplated
hereby, will (a) violate any provisions of the Articles of Incorporation of
GetFugu; (b) conflict with or violate any statute, law, regulation, rule, order,
judgment or decree of any court or Governmental Authority binding upon or
applicable to GetFugu or by which the property or assets of GetFugu are bound or
affected.
 
5.5          Litigation. There are no suits, actions, claims, arbitrations or
other legal, administrative or regulatory proceedings or investigations, whether
at law or in equity, or before or by any Governmental Authority, pending or, to
GetFugu’s knowledge, threatened by or against or affecting GetFugu, or any of
its properties or assets, nor to GetFugu’s knowledge is there any basis
therefore.  There is no outstanding judgment, order, injunction or decree of any
Governmental Authority or arbitrator applicable to GetFugu, or any of its
properties, assets or business.

 
5

--------------------------------------------------------------------------------

 
 
5.6          Capital Stock.  Immediately prior to the Closing (but assuming the
filing of the Certificate of Incorporation), the authorized capital stock of
GetFugu shall consist of:
 
(a)           500,000,000 shares of common stock, of which (i)
117,839,988 shares shall be issued and outstanding, and (ii) no shares shall be
reserved for issuance pursuant to the exercise of outstanding options, warrants
or other instruments which may be exercised for or converted into shares of
common stock; and
 
(b)           no shares of preferred stock shall be issued or outstanding.
 
(c)           The shares of Common Stock, when issued and delivered to MARA in
accordance with this Agreement, will be free and clear of any liability, lien,
charge, restriction, claim, or encumbrance of any nature whatsoever, and MARA
will have good title thereto.
 
5.7          SEC Reports; Financial Statements.  GetFugu has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof (or such
shorter period as GetFugu was required by law to file such reports) (the
foregoing materials being collectively referred to herein as the “SEC Reports”)
on a timely basis or has timely filed a valid extension of such time of filing
and has filed any such SEC Reports prior to the expiration of any such
extension.  The SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of GetFugu included in
the SEC Reports complied in all material respects with applicable accounting
requirements and the rules and regulations of the Securities and Exchange
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
GetFugu as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.
 
ARTICLE 6
COVENANTS OF THE PARTIES
 
6.1         Cooperation.  Each party shall cooperate reasonably with the other
in preparing and filing all notices, applications, reports and any other
instruments and documents which are required by any statute, rule, regulation or
order of any Governmental Authority in connection with the transactions
contemplated by this Agreement, including the use of the Patents.  The cost of
recording the assignments of the Patents will be borne by GetFugu. As soon as
practical following the Closing Date, but in no event later than 60 days
following the Closing Date, MARA and his counsel will transfer all files and
supporting documents in their possession relating to the Patents and Patent
Rights to GetFugu, including but not limited to, all initial invention
disclosure documents, all documents sent to the U.S. Patent and Trademark Office
regarding inventions and claims, all draft patent applications, all filing or
prosecution documents submitted to the patent offices, and all file wrappers.
Conception notebooks and all other documents in the possession or under the
control of GetFugu or its counsel relating to conception and/or reduction to
practice, such as scientist notebooks, shall be obtained in accord with MARA’s
ordinary document retention and made available to GetFugu upon GetFugu’s
reasonable request. All documents provided to GetFugu hereunder shall be sent
promptly.

 
6

--------------------------------------------------------------------------------

 
 
6.2          License to Exploit Patent Worldwide. MARA hereby grants to GetFugu
an exclusive, fully paid right and license to use and exploit the Patents, or
any Enhancements thereto, worldwide in connection with the development and
manufacture of GetFugu’s products.
 
6.4          Compliance with Laws.  In connection with the assignment herein and
the consummation of the transactions contemplated hereby and the performance by
a party of its obligations hereunder, each MARA and GetFugu shall comply with
all applicable laws, requirements, rules, regulations and standards of
Governmental Authorities of any pertinent jurisdiction so that neither of the
parties shall be subject to any fines or penalties; or violate any laws or
regulations affecting the Patents, lease, license, sale and furtherance of the
anticipated business of GetFugu.
 
ARTICLE 7
PROTECTION OF THE PATENT RIGHTS
 
7.1          Notice of Infringement or Unauthorized Use. Each party shall
promptly inform the other party in writing of any notice of claim or action, or
any threatened claim or action, against either party by any third Person arising
out of in any way related to the Patents.
 
7.2          Institution. Prosecution and Defense of Claims.
 
(a)    (i)    In the event of any act of infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality or other agreement
affecting the Patents or, in the case where such infringement, unauthorized use,
piracy, misappropriation or breach is discovered by any of the parties or
otherwise brought to their attention, MARA herein grants to GetFugu authority to
take such steps as shall be necessary in order to protect GetFugu and MARA’s
rights with respect to the Patents, including, but not limited to, instituting
or authorizing others to institute any claim, suit or proceeding at law or in
equity arising out of or related to such infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality agreement pertaining
to, or in any way affecting the Patents.
 
(ii)   The institution, prosecution, maintenance and control of any claim, suit
or proceeding at law or in equity arising out of or related to, or in any way
affecting the Patents shall be subject to the direction and control of GetFugu,
at its sole cost and expense, and any and all sums that may be received,
obtained, collected or recovered in any such claim, suit or proceeding, whether
by decree, judgment, settlement or otherwise, shall be the sole and exclusive
property of GetFugu.
 
(b)    If requested by GetFugu, MARA shall join GetFugu as, a party complainant
in any such claim, suit or proceeding at GetFugu’s sole cost and expense.

 
7

--------------------------------------------------------------------------------

 
 
(c)    GetFugu shall defend, at its own expense, any claim that a third-party
shall institute affecting the Patents. MARA shall cooperate fully in the defense
of any such claim, suit or proceeding against any party by a third Person,
brought in connection with, arising out of or related to the Patents, and each
party shall execute such documents and take such actions as may be reasonably
requested by the other party and consistent with the rights and obligations of
the parties hereunder.
 
ARTICLE 8
MISCELLANEOUS PROVISIONS
 
8.1          Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.2          Notices.
 
(a)  All notices, requests, demands and other communications which are required
or may be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed delivered (i) on the date of delivery when delivered by hand,
(ii) on the date of transmission when sent by facsimile transmission during
normal business hours with telephone confirmation of receipt, (iii) on the next
business day after transmission if sent by facsimile transmission after normal
business hours, (iv) two (2) days after dispatch when sent by a reputable
courier service that maintains records of receipt or (v) five (5) days after
dispatch when sent by registered mail, postage prepaid, return-receipt
requested; provided that, in any such case, such communication is addressed
provided in the immediately following paragraph (b).
 
(b)    All notices, requests, demands and other communications which are
required or may be given pursuant to the terms of this Agreement shall be
addressed as follows:
 
(i)           If to MARA:
 
MARA Group Ltd
Suite 203
2880 Zanker Road
San Jose, California 95134


Telephone:
Facsimile:
 
(ii)          If to GetFugu:
 
GetFugu, Inc.
600 Townsend Street
Suite 123 E
San Francisco, CA 94103
Telephone: 415-848-8800
Facsimile:

 
8

--------------------------------------------------------------------------------

 
 
or to such other address as any party shall have designated by notice in the
foregoing manner to the other parties.
 
8.3         Confidentiality, Publicity. The Parties agree that each will keep
confidential and will not disclose or divulge any confidential, proprietary, or
secret information that they may obtain from the other Parties pursuant to this
Agreement, unless such information is known, or until such information becomes
known, to the public; provided, however, that the Parties may disclose such
information (a) to their attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with this Agreement and the transactions contemplated hereby, (b) upon the
request or demand of any governmental regulatory agency or authority after such
Party has first had a reasonable opportunity to contest or seek the modification
of the request or demand, (c) that is or becomes available to the public other
than as a result of a disclosure by the disclosing Party, (d) in connection with
any litigation to which a Party is or may be a party, (e) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
(f) to the extent otherwise required by law. No Party hereto will issue any
press release or other public announcement or disclose the terms of this
Agreement (including, without limitation, any consideration payable hereunder)
without the prior written approval of each other Party, except as such
disclosure may be made in the course of normal reporting practices by a Party
hereto to its stockholders or partners or as otherwise required by law. The
provisions of this Section 8.3 shall survive the Closing or the termination of
this Agreement prior thereto.
 
8.4          Waivers. No waiver of any provision, condition or covenant of this
Agreement shall be effective as against the waiving party unless such waiver is
m writing and is signed by the waiving party. Waiver by a party as provided in
this Section shall not be construed as, or constitute, either a continuing
waiver of such provision, condition or covenant or a waiver of any other
provision, condition or covenant hereof. The failure of any party at any time to
require performance by the other party of any provision, condition or covenant
of this Agreement shall in no way affect its right thereafter to enforce the
provision, condition or covenant.
 
8.5          Amendment. This Agreement may only be modified, supplemented or
amended by a written instrument executed by the parties to it.
 
8.6          Entire Agreement. This Agreement (together with the Exhibits
expressly identified in this Agreement) constitutes the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersedes
all prior agreements and understandings of the parties, oral and written, in
respect of such subject matter.
 
8.7          Applicable Law: Arbitration; and Consent to Jurisdiction.
 
(a)    This Agreement shall be exclusively governed by and construed in
accordance with the laws of the State of New York.

 
9

--------------------------------------------------------------------------------

 
 
(b)   Any suit, action or proceeding instituted by either party hereto,
including any proceeding to enforce an award of damages by the arbitrators, may
be brought in the courts of the State of New York and said courts shall have
exclusive jurisdiction with respect to all actions, suits, motions, issues or
other matters whatsoever arising out of this Agreement. The parties hereby
consent to in personam jurisdiction of such courts and irrevocably waive any
objection and any right of immunity on the ground of venue, the convenience of
forum or the jurisdiction of such courts or from the execution of judgments
resulting therefrom.
 
8.8          Assignments. This Agreement may be assigned by either party hereto
without the prior written consent of the other party, except that MARA may not
assign his obligations to deliver the Patents and Patent Rights.
 
8.9          No Joint Venture. Each of the parties hereto is an independent
contractor and neither party is nor shall be considered to be the agent of the
other party for any purpose whatsoever. Neither party has any authorization to
enter into any contracts nor assume any obligations for the other party nor make
any warranties or representations on behalf of the other party, other than as
expressly authorized herein. Nothing in this Agreement shall be construed as
establishing an agency, partnership or joint venture relationship between the
parties hereto.
 
8.10        Further Assurances. The Parties agree to use their reasonable
efforts to take, or cause to be taken, all further actions as shall be necessary
to make effective and consummate the transactions contemplated by this
Agreement. At any time that any Party hereto is in breach of any representation,
warranty, covenant or agreement in this Agreement, such Party shall inform the
other Parties of such breach, and shall take all actions necessary to mitigate
the adverse effects of such breach; provided, that in no event will disclosure
of a breach relieve the breaching party from any of its obligations or affect
the rights of any other Party hereto.
 
8.11       Construction. The Parties have participated jointly in the
negotiation drafting of this Agreement. Any event in ambiguity or question of
intent or interpretation arises, this Agreement shall be constructed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to referred to all rules and
regulations promulgated thereunder, unless the context otherwise requires.
 
8.12       Exhibits and Other Agreements. The Exhibits and other agreements
specifically referred to in, and delivered pursuant to, this Agreement are an
integral part of it.  The following are the Exhibits annexed hereto and
incorporated by reference and deemed to be part hereof:
 
Exhibit A - True and correct copy of Patents
Exhibit B -  Form of Patent Assignment
 
[Signatures on following page]

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto, all
as of the date first above written.


MARA GROUP LTD
 
GETFUGU, INC.
     
By:
   
 
By:
   
     
Name:
Carl J. Freer
 
Name :
Bernard Stolar
     
Title:
 CEO
 
Title:
 CEO


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TRUE AND CORRECT COPY OF PATENTS

 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
PATENT ASSIGNMENT
 
WHEREAS, MARA Group Ltd, is the owner an inventor of those certain United States
Patents, patent registrations and patent applications in the form more fully
described in Annex A hereto (the “U.S. Patents”);
 
WHEREAS, MARA Group Ltd and GetFugu, Inc., a Nevada corporation (“GetFugu”),
have executed that certain Agreement for the Assignment of Patent Rights,
 
WHEREAS, pursuant to the terms of the Agreement for the Assignment of Patent
Rights, MARA Group Ltd desires to assign and GetFugu desires to receive all of
MARA Group Ltd’s right, title and interest in and to the U.S. Patents together
with any and all enhancements together with the goodwill associated therewith.
 
NOW THEREFORE, for the consideration set forth in the Agreement for the
Assignment of Patent Rights, and other good and valuable consideration, the
receipts and sufficiency of which is hereby acknowledged, MARA Group Ltd hereby
sells, transfers, assigns and sets over unto GetFugu, Inc., a Nevada
corporation, its successors and assigns, all of MARA Group Ltd’s entire right,
title and interest in and to the U.S. Patents, in the United States of America
and all foreign countries, together with the good will of MARA Group Ltd’s
business, all common law rights related thereto, all rights of renewal and
extension, and the right to recover for damages and profits for past
infringements thereof.
 
MARA Group Ltd agrees to execute and deliver at the request of GetFugu, Inc. all
papers, instruments, and assignments, and to perform any other reasonable acts
GetFugu, Inc. may request in order to vest all of MARA Group Ltd’s right, title
and interest in and to the U.S. Patents and/or to provide evidence to support
any of the foregoing in the event such evidence is deemed necessary by GetFugu ,
Inc. to the extent such evidence is in the possession or control of MARA Group
Ltd.
 
Executed as of the ___ Day of ____________, 2009
 
MARA GROUP LTD
 
_________________________

 

--------------------------------------------------------------------------------

 